DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 6-8, 10-11, 13 and 14 are currently pending. 
Claim(s) 1 has been amended.
Claim(s) 11 and 13 have been withdrawn.
Claim(s) 2-5, 9, 12 and 15-17 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0323256, Kaupert et al. in view of US 9,577,272, O’Neill et al. and US 2010/0257873, Mueller et al.
Regarding claim 1
Kaupert teaches a system for storing natural gas as fuel (corresponding to fuel cell system 1 comprising a fuel tank 53 for storing fuel such as natural gas) [paragraphs 0019 and 0026], the system comprising:
at least one storage tank (53) for the fuel [Fig. 1 and paragraph 0026], and at least one fuel cell (2) [Fig. 1 and paragraph 0019], wherein the system is configured such that natural gas that has changed into a gaseous state (the fuel/natural gas is fed to reformer 33 which generates hydrogen-containing and carbon monoxide-containing reformate gas in the process) can be fed from the storage tank (53) to the fuel cell (2) in order to be at least partially converted into electrical energy (the fuel cell generates electric energy during operation) [Fig. 1, paragraphs 0019, 0028 and 0035], 
wherein the system also comprises at least one flow path (see fuel line 37) configured to operatively connect the fuel cell (2) in terms of fluid mechanics to the storage tank (53)  [Fig. 1, paragraphs 0021 and 0029]
Kaupert does not teach at least one return flow path configured to return natural gas escaping in excess from the fuel cell to the storage tank.
	O’Neill teaches a system for storing a fuel source wherein a return flow path (42) is provided to return the fuel that is unused from a fuel cell (22) to a storage tank (24) 
	Kaupert and O’Neill are analogous inventions related to vehicles comprising systems for storing fuel sources.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the system of Kaupert to comprise at least one return flow path configured to return natural gas escaping in excess from the fuel cell to the storage tank, as in O’Neill, in order to improve the overall efficiency of the system (by efficiently utilizing the volume of the fuel in the tank) and to allow the vehicle to be operable for a long time [O’Neill, Fig. 1, Col. 1, lines 20-32 and Col. 2, lines 43-48].
Modified Kaupert teaches the system as set forth above, wherein a control unit (55) by means of which the individual components of the fuel cell system 1 can be actuated, wherein the control unit is associated to a plurality of sensors for temperatures T, pressures p, voltages U, currents I and electric power Pe1 [Kaupert, paragraphs 0035 and 0045].
	Modified Kaupert does not teach the system further including at least one least one valve disposed in the at least one flow path, the control unit controlling the at least one valve and the fuel cell, and at least one pressure sensor assigned to the storage tank in order to continually detect a pressure produced in the storage tank by the natural 
Mueller teaches a system comprising a valve (37) disposed on a flow path (second connection 35) to control the opening and closing of the flow path (35) to a fuel cell (the second connection is connected to a fuel cell) [Fig. 4, paragraphs 0031 and 0081].
Mueller further teaches a control unit (41) that controls the valve (37) and the fuel cell in response to measurements continuously recorded by a pressure sensor (45) that is assigned to a storage tank (25) to continuously detect a pressure therein (control unit 41 operates valve 37 as a function of continuous pressure measurements by pressure sensor 45) [Fig. 4, paragraphs 0081 and 0083-0084], such that the at least one fuel cell and the at least one valve (37) are controlled as a function of the pressure of the storage tank (when a predetermined upper pressure limit is reached, gas can continue to be withdrawn via the second connection until the pressure has reaches the predetermined threshold value) [Fig. 4 and paragraph 0084], wherein the control unit (41) only opens the flow path (35) to the fuel cell and activates the fuel cell when the pressure in the storage tank (25) achieves or exceeds a predetermined pressure threshold value  (when the pressure achieves an upper limit, the gas can continue to be 
Mueller further teaches that the upper pressure limit is determined as a function of a burst pressure of the storage tank so that damage to the tank is prevented [paragraphs 0017-0018].
Modified Kaupert and Mueller are analogous inventions related to vehicles comprising systems for storing fuel sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Kaupert to comprise a valve, a pressure sensor assigned to the storage tank and a control unit, as in Mueller, in order to adjust the pressure of the gas that is withdrawn from the tank while also avoiding damage to the tank when the pressure achieves an upper limit that is determined by the maximum permissible pressure of the tank [Mueller, Fig. 4, paragraphs 0017-0018 and 0081-0084].
Regarding claim 6 
Modified Kaupert teaches the system as set forth above, wherein the control unit (55/41) is electrically operatively connected to the at least one valve (37) via a signal line [Mueller, Fig. 4, paragraphs 0017-0018 and 0081-0084; Kaupert, Fig. 1].
Regarding claim 7 
Modified Kaupert teaches the system as set forth above, wherein a further signal line of the control unit (55/41) is connected to the fuel cell (2) [Mueller, Fig. 4, paragraphs 0017-0018 and 0081-0084; Kaupert, Fig. 1].
Regarding claim 8 

Regarding claim 14
Modified Kaupert teaches the system as set forth above, characterized in that the control unit (55/41) controls the at least one fuel cell and the at least one valve as a function of the pressure measurement values (when a predetermined upper pressure limit is reached, gas can continue to be withdrawn via the second connection until the pressure has reaches the predetermined threshold value) [Fig. 4 and paragraphs 0081-0084].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0323256, Kaupert et al. in view of US 9,577,272, O’Neill et al. and US 2010/0257873, Mueller et al. as applied to claims 1, 6-8 and 14 above, and further in view of US 2012/0021313, Yasuda et al.
All the limitations of claim 1, from which claim 10 depends, have been set forth above.
Kaupert is silent to the fuel cell being in the form of a solid oxide fuel cell.
Yasuda teaches that there are a finite number of available fuel cells used in such similar systems, including polymer electrolyte fuel cells, phosphoric acid fuel cells, molten carbonate fuel cells, or solid oxide fuel cells [paragraph 0040].
.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Mueller does not teach or suggest that the control system 41 only opens the valve 37 when the pressure of the reservoir 25 achieves or exceeds the upper pressure limit, thereby relieving over-pressure in the storage tank. 
Applicant argues that the valve 37 simply adjusts the quantity and pressure of the withdrawn gas independently of whether or not the pressure in the sorption reservoir 25 has reached the upper pressure limit. 
Applicant further argues that pressure in Mueller is only controlled by activating or deactivating the heating element 39.
	Examiner respectfully disagrees. As in the claimed invention, Mueller teaches that the valve opens a flow path to activate a fuel cell. Valve 37 of Mueller also opens to a fuel cell (“The gas can be withdrawn again via a second connection. To this end, the second connection is connected, for example, to the engine in a gas-powered internal combustion engine or is connected to the fuel cell if the vehicle is operated by means of 
Even when the heating is terminated, gas can continue to be withdrawn via the second connection 35 until the pressure has reached the predetermined threshold value thereby relieving the over pressure in the tank (as soon as a predetermined upper pressure limit is reached) [paragraph 0084].  Since the flow path is connected to the fuel cell, it will be necessarily be activated when the valve is in its opened state.
Applicant argues that the claimed control unit opens the outlet flow path and activates the fuel cell to relieve the over-pressure situation in the tank. 
Applicant further argues that, while Mueller teaches turning off a heating element 39 to ensure the pressure in the sorption tank does not exceed an upper pressure limit, the claimed invention opens a flow path to a fuel cell and activates the fuel cell to relieve the over-pressure situation in the tank. 
Examiner respectfully disagrees.  While the heating element is turned off, gas can continue to be withdrawn via the second connection 35 until the pressure has 

Conclusion
HIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721